Title: From James Madison to Louis-André Pichon, 10 October 1802
From: Madison, James
To: Pichon, Louis-André


Department of State. October 10. 1802.
The Secretary of State having laid before the President the communication made by Mr. Pichon of the establishment of a definitive Peace between the french Republic and its allies on one, and Great Britain on the other, is charged to repeat those sentiments of friendship and congratulation which were expressed on the conclusion of the preliminary treaty which led to this happy event.
The United States always take a sincere interest in the welfare of the French nation; and they cannot but derive additional pleasure from an extention of the blessings of peace to so many others. The Secretary of State presents to Mr. Pichon his respect and his high consideration.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   The State Department clerk apparently omitted the word “hand” here.



   
   See Pichon to JM, 28 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:438).


